          Case 4:19-cv-03131-DMR Document 1 Filed 06/05/19 Page 1 of 8



1    KASSRA P. NASSIRI (SBN 215405)
     (kass@njfirm.com)
2    ANDREW R. KISLIK (SBN 118772)
     (andy@njfirm.com)
3    NASSIRI & JUNG LLP
     1700 Montgomery Street, Suite 207
4    San Francisco, CA 94111
     Tel: 415-762-3100
5    Fax: 415-534-3200
6
     Attorneys for Plaintiff
7    SOMERSAULT SNACK CO, LLC
8

9

10

11                               UNITED STATES DISTRICT COURT
12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14   SOMERSAULT SNACK CO, LLC,                         Case No.
     a Delaware limited liability corporation,
15                                                     COMPLAINT FOR DAMAGES
                           Plaintiff,
16                                                     JURY TRIAL DEMANDED
     v.
17
     BAPTISTA BAKERY, INC., a Wisconsin
18   corporation,
19                         Defendant.
20

21

22

23

24

25

26

27

28

                                                 COMPLAINT
Case 4:19-cv-03131-DMR Document 1 Filed 06/05/19 Page 2 of 8
Case 4:19-cv-03131-DMR Document 1 Filed 06/05/19 Page 3 of 8
     Case 4:19-cv-03131-DMR Document 1 Filed 06/05/19 Page 4 of 8



1    15.
2

3

4    16.
5

6    17.
7

8

9

10

11

12   18.
13

14

15   19.
16

17

18

19

20   20.
21

22

23

24

25

26

27

28
                                      -3-
                                  COMPLAINT
           Case 4:19-cv-03131-DMR Document 1 Filed 06/05/19 Page 5 of 8



1           21.
2

3

4           22.
5

6

7           23.
8

9

10

11          24.
12

13

14

15          25.
16

17          26.
18

19          27.
20          28.
21

22
                                                  COUNT I
23

24          29.     Somersault incorporates in this cause of action each and every allegation of the

25   preceding paragraphs, with the same force and effect as though fully set forth herein.

26          30.

27

28
                                                      -4-
                                                 COMPLAINT
           Case 4:19-cv-03131-DMR Document 1 Filed 06/05/19 Page 6 of 8



1

2

3           31.
4

5

6           32.
7

8

9

10

11

12          33.
13

14          34.
15

16

17

18

19

20

21                                           RELIEF SOUGHT
22          WHEREFORE, Somersault prays for judgment and the following specific relief against
23   Baptista as follows:
24          1.      For damages, plus prejudgment interest;
25          2.      For reimbursement of expenses it incurred as a result of
26

27          3.      For reasonable attorneys’ fees incurred herein;
28
                                                      -5-
                                                 COMPLAINT
          Case 4:19-cv-03131-DMR Document 1 Filed 06/05/19 Page 7 of 8



1          4.     For costs of the suit as permitted by law; and
2          5.     For such other relief as the Court deems just and proper.
3
     Dated: June 5, 2019                              Respectfully submitted,
4                                                     NASSIRI & JUNG LLP
5

6                                                         /s/ Kassra P. Nassiri

7                                                     Kassra P. Nassiri
                                                      Attorneys for Plaintiff
8                                                     SOMERSAULT SNACK CO, LLC

9

10

11
                                      JURY TRIAL DEMANDED
12

13         Plaintiff SOMERSAULT SNACK CO, LLC hereby demands a trial by jury.

14
     Dated: June 5, 2019                              Respectfully submitted,
15                                                    NASSIRI & JUNG LLP
16

17
                                                           /s/ Kassra P. Nassiri
18
                                                      Kassra P. Nassiri
19                                                    Attorneys for Plaintiff
                                                      SOMERSAULT SNACK CO, LLC
20

21

22

23

24

25

26

27

28
                                                    -6-
                                               COMPLAINT
Case 4:19-cv-03131-DMR Document 1 Filed 06/05/19 Page 8 of 8




                   EXHIBIT A
                [redacted in its entirety]
